Filed 7/31/14
                                 CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                 THIRD APPELLATE DISTRICT
                                              (Sacramento)
                                                  ----


CALIFORNIA HIGH-SPEED RAIL AUTHORITY et                             C075668
al.,
                                                                   (Super. Ct. Nos.
                  Petitioners,                               34201100113919CUMCGDS,
                                                             34201300140689CUMCGDS)
        v.

THE SUPERIOR COURT OF SACRAMENTO
COUNTY,

                  Respondent;

JOHN TOS et al.,

                  Real Parties in Interest.




        ORIGINAL PROCEEDING in mandate. Alternative writ of mandate issued.

      Kamala D. Harris, Attorney General, Kathleen A. Kenealy, Chief Assistant
Attorney General, Douglas J. Woods, Senior Assistant Attorney General, Constance L.
LeLouis, Tamar Pachter, Sharon L. O’Grady, Paul Stein, and Stephanie F. Zook, Deputy
Attorneys General, for Petitioners.

       Hanson Bridgett, David J. Miller, and Julia H. Veit for Peninsula Corridor Joint
Powers Board and San Mateo County Transit District as Amici Curiae on behalf of
Petitioners.


                                                   1
      Adrienne D. Weil for Metropolitan Transportation Commission as Amicus Curiae
on behalf of Petitioners.

      Robert Fabela for Santa Clara Valley Transportation Authority as Amicus Curiae
on behalf of Petitioners.

       Therese M. Stewart, Chief Deputy City Attorney, for City and County of San
Francisco as Amicus Curiae on behalf of Petitioners.

       Altshuler Berzon, Scott A. Kronland, and Connie K. Chan for State Building and
Construction Trades Council of California, AFL-CIO, as Amicus Curiae on behalf of
Petitioners.

       Gresham Savage Nolan & Tilden, Ellen Berkowitz, Stefanie G. Field, Daniel F.
Freedman; Kelly Crane Law and Peter D. Kelly, III, for the Hon. Cathleen Galgiani,
California State Senator, as Amicus Curiae on behalf of Petitioners.

      John F. Krattli, County Counsel, Charles M. Safer, Assistant County Counsel, and
Richard P. Chastang, Principal Deputy County Counsel, for Los Angeles County
Metropolitan Transportation Authority as Amicus Curiae on behalf of Petitioners.

      Joanna G. Africa for Southern California Association of Governments as Amicus
Curiae on behalf of Petitioners.

      No appearance for Respondent.

       Howard Jarvis Taxpayers Foundation, Jonathan M. Coupal and Timothy A. Bittle
for Real Party in Interest Howard Jarvis Taxpayers Association.

        Griswold, LaSalle, Cobb, Dowd & Gin, and Raymond L. Carlson for Real Parties
in Interest Kings County Water District and Citizens for California High-Speed Rail
Accountability.

      Law Offices of Stuart M. Flashman, Stuart M. Flashman; and Michael J. Brady for
Real Parties in Interest John Tos, Aaron Fukuda, and County of Kings.

      Theresa A. Goldner, County Counsel, Mark L. Nations, Chief Deputy County
Counsel, and Nicole M. Misner, Deputy County Counsel, for Real Party in Interest
County of Kern.

      Pillsbury Winthrop Shaw Pittman, Andrew D. Bluth, Michael R. Barr, Kevin M.
Fong, and Blaine I. Green for Real Party in Interest Union Pacific Railroad Company.


                                          2
      Pacific Legal Foundation, Meriem L. Hubbard, Harold E. Johnson, and Ralph W.
Kasarda for Real Party in Interest First Free Will Baptist Church.



        Substantial legal questions loom in the trial court as to whether the high-speed rail
project the California High-Speed Rail Authority (Authority) seeks to build is the project
approved by the voters in 2008. Substantial financial and environmental questions
remain to be answered by the Authority in the final funding plan the voters required for
each corridor or usable segment of the project. (Sts. & Hy. Code, § 2704.08, subd. (d).)1
But those questions are not before us in these validation and mandamus proceedings.
The scope of our decision is quite narrow. Applying time-honored principles of statutory
construction, separation of powers, and the availability of extraordinary writ relief, we
conclude:
        1. Contrary to the trial court’s determination, the High-Speed Passenger Train
Finance Committee properly found that issuance of bonds for the project was necessary
or desirable.
        2. The preliminary section 2704.08, subdivision (c) funding plan was intended to
provide guidance to the Legislature in acting on the Authority’s appropriation request.
Because the Legislature appropriated bond proceeds following receipt of the preliminary
funding plan approved by the Authority, the preliminary funding plan has served its
purpose. A writ of mandamus will not lie to compel the idle act of rescinding and
redoing it.
        We therefore will issue a peremptory writ of mandate directing the trial court to
enter judgment validating the authorization of the bond issuance for purposes of the 2008
voter approved Safe, Reliable High-Speed Passenger Train Bond Act. (Bond Act)




1   Further undesignated statutory references are to the Streets and Highways Code.

                                              3
(§ 2704 et seq.; see § 2704.04, subd. (a).) Further challenges by real parties in interest to
the use of bond proceeds are premature. The writ will also compel the trial court to
vacate its rulings requiring the Authority to perform the idle act of redoing the
preliminary section 2704.08, subdivision (c) funding plan after the Legislature
appropriated the bond funds.
                      FACTUAL AND PROCEDURAL CONTEXT2
        On November 4, 2008, the voters of California passed Proposition 1A, the Bond
Act, “to initiate the construction of a high-speed train system that connects the San
Francisco Transbay Terminal to Los Angeles Union Station and Anaheim, and links the
state’s major population centers, including Sacramento, the San Francisco Bay Area, the
Central Valley, Los Angeles, the Inland Empire, Orange County, and San Diego . . . .”
(§ 2704.04, subd. (a); see § 2704 et seq.) The Bond Act authorizes the issuance and sale
of $9.95 billion in general obligation bonds “upon appropriation by the Legislature”
(§ 2704.04, subd. (b)(1); see § 2704.10) to begin construction of a high-speed train
system in California “consistent with the [A]uthority’s certified environmental impact
reports of November 2005 and July 9, 2008, as subsequently modified pursuant to
environmental studies conducted by the [A]uthority” (§ 2704.06).
        The Bond Act sets forth specific criteria for the bond proceeds as well as for the
design and capacity of the system. For instance, no more than $950 million of bond
proceeds can be used for non-high-speed rail connectivity with high-speed rail lines.
(§ 2704.095.) High-speed rail, the Act provides, will feature electric trains capable of
operating at speeds of 200 miles per hour or greater, guaranteed maximum travel times
between major destinations, and achievable operating headway (time between successive
trains) of five minutes or less. (§ 2704.09, subds. (a), (b) & (c).)




2   We refer to the parties throughout this opinion by their appellate court designations.

                                               4
       The Authority is the administrative body with primary responsibility for
overseeing the planning and construction of the high-speed rail system. (Sts. & Hy.
Code, § 2704.01, term (b); Pub. Util. Code, § 185020.) The Authority is subject to the
terms of the financing program set forth in article 2 and the fiscal provisions set forth in
article 3 of the Bond Act. (Sts. & Hy. Code, §§ 2704.04 et seq., 2704.10 et seq.) The
Argument in favor of Proposition 1A promised the voters: “Proposition 1A will protect
taxpayer interests. [¶] • Public oversight and detailed independent review of financing
plans. [¶] • Matching private and federal funding to be identified BEFORE state bond
funds are spent. [¶] • 90% of the bond funds to be spent on system construction, not
more studies, plans, and engineering activities.” (Voter Information Guide, General Elec.
(Nov. 4, 2008) argument in favor of Prop. 1A, p. 6.)
       The Bond Act incorporates by reference the State General Obligation Bond Law,
Government Code section 16720 et seq. (Bond Law), which provides a uniform
procedure for authorizing the issuance, sale, and repayment of general obligation bonds
on behalf of the state. (Sts. & Hy. Code, § 2704.11.) The Bond Act designates the
Authority to act as the “board” for purposes of all Bond Law procedures (Sts. & Hy.
Code, § 2704.12, subd. (b)), including the authority to request that the “[c]ommittee”
authorize the issuance of bonds (Gov. Code, § 16722, term (d)). The Bond Act also
creates a High-Speed Passenger Train Finance Committee (Finance Committee) to serve
in the same capacity as the “[c]ommittee” named in the Bond Law, “[s]olely for the
purpose of authorizing the issuance and sale of the bonds authorized by [the Bond Act].”
(Sts. & Hy. Code, § 2704.12, subd. (a).)
       Article 2, section 2704.08 is at the heart of the writ proceeding now before us.
Pursuant to subdivision (a) of section 2704.08, the bond proceeds cannot be used for
more than 50 percent of the total cost of construction for each usable segment or corridor.
“Corridor,” as used in the Bond Act, is “a portion of the high-speed train system as



                                              5
described in Section 2704.04” (§ 2704.01, term (f)),3 and “usable segment” is “a portion
of a corridor that includes at least two stations” (§ 2704.01, term (g)). Section 2704.08
compels the Authority to prepare a preliminary funding plan (§ 2704.08, subd. (c)) before
the Legislature appropriates the funds and a final funding plan (§ 2704.08, subd. (d))
before the proceeds of bonds are committed for expenditure.4 We must determine
whether a writ of mandamus is an appropriate remedy when, despite receipt of an
allegedly deficient preliminary funding plan, the Legislature appropriates the requested
funds, thereby authorizing the issuance and sale of bonds.
        Streets and Highways Code section 2704.08, subdivision (c) provides as follows:
“(c)(1) No later than 90 days prior to the submittal to the Legislature and the Governor of



3   Seven corridors are described:
    (A) Sacramento to Stockton to Fresno.
    (B) San Francisco Transbay Terminal to San Jose to Fresno.
    (C) Oakland to San Jose.
    (D) Fresno to Bakersfield to Palmdale to Los Angeles Union Station.
    (E) Los Angeles Union Station to Riverside to San Diego.
    (F) Los Angeles Union Station to Anaheim to Irvine.
    (G) Merced to Stockton to Oakland and San Francisco via the Altamont Corridor.
4 We acknowledge that the statute does not characterize the Streets and Highways Code
section 2704.08, subdivision (c) detailed funding plan as “preliminary” or the
section 2704.08, subdivision (d) detailed funding plan as “final.” A contextual reading of
the Bond Act, however, reveals that the two funding plans are part of a comprehensive
legislative scheme: the first to be presented to the Legislature before the appropriation of
bond funds and the second to be approved before the actual expenditure of bond
proceeds. The inclusion of the subdivision (d) plan is an explicit recognition that new,
and possibly different, information will be needed to supplement or augment the
preappropriation subdivision (c) plan, and further, that the preappropriation or
“preliminary” plan is in no way intended to be a final or conclusive administrative action.
Indeed, the Legislature characterized the subdivision (c) funding plan as the
“preappropriation review process” and the subdivision (d) funding plan as the
“preexpenditure review process.” (Pub. Util. Code, § 185033, subd. (b)(2).) For these
reasons, we will refer to the section 2704.08, subdivision (c) plan as preliminary and the
section 2704.08, subdivision (d) plan as final.

                                             6
the initial request for appropriation of proceeds of bonds authorized by this chapter for
any eligible capital costs on each corridor, or usable segment thereof . . . the authority
shall have approved and submitted to the Director of Finance, the peer review group
established pursuant to Section 185035 of the Public Utilities Code, and the policy
committees with jurisdiction over transportation matters and the fiscal committees in both
houses of the Legislature, a detailed funding plan for that corridor or a usable segment
thereof.
       “(2) The plan shall include, identify, or certify to all of the following:
       “(A) The corridor, or usable segment thereof, in which the authority is proposing
to invest bond proceeds.
       “(B) A description of the expected terms and conditions associated with any lease
agreement or franchise agreement proposed to be entered into by the authority and any
other party for the construction or operation of passenger train service along the corridor
or usable segment thereof.
       “(C) The estimated full cost of constructing the corridor or usable segment thereof,
including an estimate of cost escalation during construction and appropriate reserves for
contingencies.
       “(D) The sources of all funds to be invested in the corridor, or usable segment
thereof, and the anticipated time of receipt of those funds based on expected
commitments, authorizations, agreements, allocations, or other means.
       “(E) The projected ridership and operating revenue estimate based on projected
high-speed passenger train operations on the corridor or usable segment.
       “(F) All known or foreseeable risks associated with the construction and operation
of high-speed passenger train service along the corridor or usable segment thereof and the
process and actions the authority will undertake to manage those risks.
       “(G) Construction of the corridor or usable segment thereof can be completed as
proposed in the plan.

                                              7
       “(H) The corridor or usable segment thereof would be suitable and ready for high-
speed train operation.
       “(I) One or more passenger service providers can begin using the tracks or stations
for passenger train service.
       “(J) The planned passenger service by the authority in the corridor or usable
segment thereof will not require a local, state, or federal operating subsidy.
       “(K) The authority has completed all necessary project level environmental
clearances necessary to proceed to construction.”
       Section 2704.08, subdivision (d) requires a final, preexpenditure funding plan as
follows: “Prior to committing any proceeds of bonds described in paragraph (1) of
subdivision (b) of Section 2704.04 for expenditure for construction and real property and
equipment acquisition on each corridor, or usable segment thereof, other than for costs
described in subdivision (g), the authority shall have approved and concurrently
submitted to the Director of Finance and the Chairperson of the Joint Legislative Budget
Committee the following: (1) a detailed funding plan for that corridor or usable segment
thereof that (A) identifies the corridor or usable segment thereof, and the estimated full
cost of constructing the corridor or usable segment thereof, (B) identifies the sources of
all funds to be used and anticipates time of receipt thereof based on offered commitments
by private parties, and authorizations, allocations, or other assurances received from
governmental agencies, (C) includes a projected ridership and operating revenue report,
(D) includes a construction cost projection including estimates of cost escalation during
construction and appropriate reserves for contingencies, (E) includes a report describing
any material changes from the plan submitted pursuant to subdivision (c) for this corridor
or usable segment thereof, and (F) describes the terms and conditions associated with any
agreement proposed to be entered into by the authority and any other party for the
construction or operation of passenger train service along the corridor or usable segment
thereof; and (2) a report or reports, prepared by one or more financial services firms,

                                              8
financial consulting firms, or other consultants, independent of any parties, other than the
authority, involved in funding or constructing the high-speed train system, indicating that
(A) construction of the corridor or usable segment thereof can be completed as proposed
in the plan submitted pursuant to paragraph (1), (B) if so completed, the corridor or
usable segment thereof would be suitable and ready for high-speed train operation,
(C) upon completion, one or more passenger service providers can begin using the tracks
or stations for passenger train service, (D) the planned passenger train service to be
provided by the authority, or pursuant to its authority, will not require operating subsidy,
and (E) an assessment of risk and the risk mitigation strategies proposed to be employed.
The Director of Finance shall review the plan within 60 days of its submission by the
authority and, after receiving any communication from the Joint Legislative Budget
Committee, if the director finds that the plan is likely to be successfully implemented as
proposed, the authority may enter into commitments to expend bond funds that are
subject to this subdivision and accept offered commitments from private parties.”
       Proposition 1A also established the Finance Committee, which consists of five
senior government officials: the California State Treasurer; the Director of the
Department of Finance; the California State Controller; the Secretary of Business,
Transportation and Housing; and the chairperson of the Authority. (§ 2704.12, subd. (a).)
The Finance Committee is the administrative body with primary responsibility for
authorizing the issuance of bonds that will be used to finance initial construction of the
high-speed rail system. (Ibid.) Section 2704.13 provides, in relevant part: “The
committee shall determine whether or not it is necessary or desirable to issue bonds
authorized pursuant to this chapter in order to carry out the actions specified in
Sections 2704.06 and 2704.095 and, if so, the amount of bonds to be issued and sold.
Successive issues of bonds may be issued and sold to carry out those actions
progressively, and it is not necessary that all of the bonds authorized be issued and sold at
any one time. The committee shall consider program funding needs, revenue projections,

                                              9
financial market conditions, and other necessary factors in determining the term for the
bonds to be issued. In addition to all other powers specifically granted in this chapter and
the State General Obligation Bond Law, the committee may do all things necessary or
convenient to carry out the powers and purposes of this article, including the approval of
any indenture relating to the bonds, and the delegation of necessary duties to the
chairperson and to the Treasurer as agent for the sale of the bonds.”
       The peer review group plays another significant role in providing financial
oversight and monitoring the feasibility of the Authority’s plans. Public Utilities Code
section 185035 provides, in relevant part: “(a) The authority shall establish an
independent peer review group for the purpose of reviewing the planning, engineering,
financing, and other elements of the authority’s plans and issuing an analysis of
appropriateness and accuracy of the authority’s assumptions and an analysis of the
viability of the authority’s financing plan, including the funding plan for each corridor
required pursuant to subdivision (b) of Section 2704.08 of the Streets and Highways
Code. [¶] . . . [¶] (c) The peer review group shall evaluate the authority’s funding plans
and prepare its independent judgment as to the feasibility and reasonableness of the plans,
appropriateness of assumptions, analyses, and estimates, and any other observations or
evaluations it deems necessary.”
       The Authority is also required to “prepare, publish, adopt, and submit to the
Legislature, not later than January 1, 2012, and every two years thereafter, a business
plan. At least 60 days prior to the publication of the plan, the authority shall publish a
draft business plan for public review and comment. The draft plan shall also be
submitted to the Senate Committee on Transportation and Housing, the Assembly
Committee on Transportation, the Senate Committee on Budget and Fiscal Review, and
the Assembly Committee on Budget.” (Pub. Util. Code, § 185033, former subd. (a), as
amended by Stats. 2009, ch. 618, § 1.) “The business plan shall identify all of the
following: the type of service the authority anticipates it will develop, such as local,

                                             10
express, commuter, regional, or interregional; a description of the primary benefits the
system will provide; a forecast of the anticipated patronage, operating and maintenance
costs, and capital costs for the system; an estimate and description of the total anticipated
federal, state, local, and other funds the authority intends to access to fund the
construction and operation of the system; and the proposed chronology for the
construction of the eligible corridors of the statewide high-speed train system. The
business plan shall also include a discussion of all reasonably foreseeable risks the
project may encounter, including, but not limited to, risks associated with the project’s
finances, patronage, right-of-way acquisition, environmental clearances, construction,
equipment, and technology, and other risks associated with the project’s development.
The plan shall describe the authority’s strategies, processes, or other actions it intends to
utilize to manage those risks.” (Ibid.)
       The Authority certified the preliminary funding plan two days after issuing the
“Draft 2012 Business Plan” (draft business plan). The draft business plan identified the
“corridor, or usable segment thereof,” as one of two alternative initial operating sections
(IOS): IOS-North, a usable segment of approximately 290 miles from Bakersfield in the
south to San Jose in the north, or IOS-South, an alternative usable segment of
approximately 300 miles from Merced in the north to the San Fernando Valley in the
south. To the consternation of the peer review group, the preliminary funding plan
expressly incorporated the draft business plan and proposed an investment of $2.684
billion in bonds authorized under Proposition 1A, the amount needed to supplement the
$3.316 billion in federal funds awarded for construction of the initial construction section
(ICS), a 130-mile conventional rail portion of the system. Because of the stringent 60-
day deadline to complete its assessment of the preliminary funding plan, the peer review
group was put “in the position of reaching findings and conclusions on the Funding Plan
based upon the content of a foundational Business Plan document that is still in draft
form.” (See Pub. Util. Code, § 185035.)

                                              11
       On November 14, 2011, John Tos, Aaron Fukuda, and County of Kings (the Tos
real parties) filed their initial complaint for declaratory relief, injunctive relief, and for
relief pursuant to Code of Civil Procedure section 526a and the private attorney general
doctrine (Tos action), alleging, among other things, that the preliminary funding plan
violated the Bond Act. On December 13, 2011, the complaint was amended to add a
cause of action seeking relief in the form of a writ of mandamus/prohibition. On
January 3, 2012, the peer review group submitted a report to the Legislature outlining
weaknesses in the preliminary funding plan and draft business plan, and offering a
number of suggestions to improve the viability of the high-speed rail project.
       On April 19, 2012, the Authority adopted the “Revised 2012 Business Plan”
(revised business plan). The revised business plan identifies a 300-mile “usable
segment” from Merced to the San Fernando Valley (IOS-South), but unlike the draft
business plan, the revised business plan commits “to build not just an initial construction
segment but in fact an Initial Operating Section (IOS) of high-speed rail.” Moreover, the
revised business plan introduced a “blended systems” approach that integrates high-speed
rail with existing commuter lines in various urban areas. The revised business plan
states: “Passengers will have more options, faster travel times, and greater reliability and
safety. . . . [¶] Benefits will be delivered faster through the adoption of the blended
approach and through investment in the bookends. Across the state, transportation
systems will be improved and jobs will be created through the implementation of those
improvements.”
       On April 17, 2012, the Legislative Analyst’s office (LAO) issued a report
providing a negative critique of the revised business plan for the Legislature. The report
states: “In April 2012, the [Authority] released its most recent business plan that
estimates the cost of constructing the first phase of the high-speed train project at
$68 billion. However, the [Authority] only has secured about $9 billion in voter
approved bond funds and $3.5 billion in federal funds. Thus, the availability of future

                                               12
funding to construct the system is highly uncertain.” (Legis. Analyst, The 2012-13
Budget: Funding Requests for High-Speed Rail, Apr. 17, 2012, p. 1.) Thus, the LAO
concludes: “We find that [the Authority] has not provided sufficient detail and
justification to the Legislature regarding its plan to build a high-speed train system.
Specifically, funding for the project remains highly speculative and important details
have not been sorted out. We recommend the Legislature not approve the Governor’s
various budget proposals to provide additional funding for the project. However, we
recommend that some minimal funding be provided to continue planning efforts that are
currently underway.” (Ibid.)
       On July 18, 2012, nearly four years after adoption of the Bond Act and after
extensive studies, planning, public hearings, and debate, the Legislature enacted Senate
Bill No. 1029 (Stats. 2012, ch. 152), thereby appropriating state funds and federal grants
for high-speed rail as follows:
       A total of $819,333,000 “for capital improvement projects to intercity and
commuter rail lines and urban rail systems that provide direct connectivity to the high-
speed train system and its facilities . . . .” (Stats. 2012, ch. 152, §§ 1, 2.)
       “Bookend” funding of $1.1 billion “for expenditure for state operations, local
assistance, or capital outlay . . . .” (Stats. 2012, ch. 152, § 3.)
       A total of $48,354,000 “[f]or capital outlay, High-Speed Rail Authority, payable
from the Federal Trust Fund . . . .” (Stats. 2012, ch. 152, §§ 4, 6.)
       A total of $204,173,000 “[f]or capital outlay, High-Speed Rail Authority, payable
from the High-Speed Passenger Train Bond Fund . . . .” (Stats. 2012, ch. 152, §§ 5, 7.)
       To acquire and build the IOS, $3,240,676,000, payable from the Federal Trust
Fund. (Stats. 2012, ch. 152, § 8.)
       To acquire and build the IOS, $2,609,076,000, payable from the High-Speed
Passenger Train Bond Fund. (Stats. 2012, ch. 152, § 9.)



                                               13
       As will be described in further detail, post, the Legislature itself enforced the rigid
reporting provisions of section 2704.08, subdivision (c) of the Bond Act by requiring the
Authority to submit additional reports and obtain additional approvals before the funds
appropriated could be encumbered. (Stats. 2012, ch. 152, § 3.)
       On March 18, 2013, the Authority adopted Resolution # HSRA 13-03 requesting
the Finance Committee “to authorize issuance of bonds and commercial paper notes
under the Bond Act to provide funds for the projects as authorized in sections 2704.04
and 2704.06 of the California Streets and Highways Code in the aggregate principal
amount of $8,599,715,000.” That same day, the Finance Committee, consistent with
section 2704.13, adopted Resolution IX (2013) declaring that it was necessary and
desirable “to authorize the issuance hereunder of $8,599,715,000 in [the] principal
amount (the ‘Authorized Amount’) of general obligation bonds (the ‘Bonds’) and other
obligations pursuant to this Resolution to carry out the purposes” of the Bond Act.
       If our arithmetic is correct, therefore, in 2012 the Legislature appropriated a total
of $4,732,582,000 in Bond Act funds and $3,289,030,000 from the Federal Trust Fund to
finance high-speed rail in California. Of the $8,021,609,000 total funds appropriated by
the Legislature, approximately $6.1 billion was appropriated to finance IOS-South. In
2013 the Authority requested, and the Finance Committee authorized, the issuance of
bonds under the Bond Act in the aggregate principal amount of $8,599,715,000.
       The following day, March 19, 2013, the Authority and the Finance Committee
filed a validation action to obtain a judgment validating the bonds so they could be sold
on the capital markets. (Code Civ. Proc., § 860 et seq.; Gov, Code, § 17700.) John Tos,
Aaron Fukuda, County of Kings, Howard Jarvis Taxpayers Association, Kings County
Water District, Citizens for California High-Speed Rail Accountability, Eugene Voiland,
County of Kern, and First Free Will Baptist Church opposed the action; Union Pacific
Railroad Company filed a responsive pleading as an interested party in the validation
action (collectively, real parties in interest).

                                                   14
       The trial court bifurcated the writ of mandate issues from the other remedies the
Tos real parties sought in the Tos action. Over time, the Tos real parties had amended
their complaint several times, with the operative allegations contained in the second
amended complaint, which set forth 12 sweeping causes of action. However, at the first
hearing on May 31, 2013, the scope of the petition for a writ of mandamus was narrowed
to two deficiencies in the preliminary funding plan, which are at issue before us in this
appeal.
       First, the Tos real parties allege that it will cost at least an additional $20 billion to
complete the last 170 miles of the 300-mile usable segment, and contrary to the
mandatory terms of Proposition 1A, the sources of these funds have not been identified
and committed. (§ 2704.08, subd. (c)(2)(D) [“(2) The [preliminary funding] plan shall
include, identify, or certify to all of the following: [¶] . . . [¶] (D) The sources of all
funds to be invested in the corridor, or usable segment thereof, and the anticipated time of
receipt of those funds based on expected commitments, authorizations, agreements,
allocations, or other means.”].)
       Second, the Tos real parties complain that the Authority failed to obtain the
necessary environmental clearances before approving the preliminary funding plan.
(§ 2704.08, subd. (c)(2)(K) [“(2) The [preliminary funding] plan shall include, identify,
or certify to all of the following: [¶] . . . [¶] (K) The Authority has completed all
necessary project level environmental clearances necessary to proceed to construction.”].)
“[The Tos real parties] specifically allege that the environmental review process required
by Proposition 1A is far from complete, it is in its infancy with respect to the section
between Fresno and Bakersfield. In addition, major environmental litigation has just
been filed in the Central Valley challenging the adequacy of some of the environmental
studies. Additionally, [the Tos real parties] allege that the environmental clearances
necessary for defendants to commence construction of the Central Valley project have



                                               15
not been obtained from the U.S. Corps of Engineers, the U.S. Fish and Wildlife Service,
and the San Joaquin Valley Air Pollution Control District.”
       On August 16, 2013, the trial court issued a 15-page ruling explaining that the
preliminary funding plan submitted by the Authority to the Legislature did not comply
with the Bond Act. (§ 2704.08, subd. (c)(2)(D) & (K).)
       There is no dispute that the Authority identified the necessary funding sources for
the ICS, amounting to approximately $6 billion in combined federal and state funding.
The court pointed out, however, that section 2704.08, subdivision (c)(2)(D) requires
identification of funding sources for the entire IOS, and the full cost of completing IOS-
South was projected to be in excess of $26 billion. In the trial court’s view,
subdivision (c)(2)(D) “required the Authority to identify sources of funds that were more
than merely theoretically possible, but instead were reasonably expected to be actually
available when needed. This is clear from the language of the statute requiring the
Authority to describe the ‘anticipated time of receipt of those funds based on expected
commitments, authorizations, agreements, allocations, or other means.’ (Emphasis added
[by trial court].) Such language, especially the use of the highlighted terms ‘anticipated’
and ‘expected’, indicates that the identification of funds must be based on a reasonable
present expectation of receipt on a projected date, and not merely a hope or possibility
that such funds may become available.”
       The trial court quoted at some length from the draft business plan, rather than the
revised business plan. The court noted the draft business plan explicitly stated “that
funds for construction of the remainder of the IOS would be identified at a later time
(‘not later than 2015’)” and “candidly acknowledged that committed funding for
construction of the IOS in the years 2015 to 2021 ‘is not fully identified’, and that ‘the
mix, timing, and amount of federal funding for later sections of the [high-speed rail] is
not known at this time.” The court concluded, “This language demonstrates that the



                                             16
funding plan failed to comply with the statute, because it simply did not identify funds
available for the completion of the entire IOS.”
       Rejecting arguments lodged by the Attorney General construing the statute to
allow completion of all environmental clearances before construction rather than before
the preliminary funding plan is approved, the trial court held: “Subsection (K), on its
face, requires the Authority to certify that it has completed all necessary project level
environmental clearances necessary to proceed to construction. As the language from the
funding plan quoted above demonstrates, the plan does not address project level
environmental clearances for the entire IOS at all, but only addresses the ICS. Moreover,
the funding plan explicitly states that project level environmental clearances have not yet
been completed even for the ICS. It is therefore manifest that the funding plan does not
comply with the plain language of the statute.”
       Although the trial court found the preliminary funding plan was deficient, the
court remained uncertain whether a writ of mandate would lie to compel the Authority to
rescind it in light of its conclusion that a writ would not issue to invalidate the legislative
appropriation both on substantive and procedural grounds.
       Substantively, the court explained: “Nothing in Section 2704.08[,
subdivision] (c)(2), or elsewhere in Proposition 1A, provides that the Legislature shall not
or may not make an appropriation for the high-speed rail program if the initial funding
plan required by Section 2704.08[, subdivision] (c)(2) fails to comply with all the
requirements of the statute. Lacking such a consequence for the Authority’s non-
compliance, Proposition 1A appears to entrust the question of whether to make an
appropriation based on the funding plan to the Legislature’s collective judgment. The
terms of Proposition 1A itself give the Court no authority to interfere with that exercise
of judgment.”
       Procedurally, the court pointed out that the Tos real parties did not seek
invalidation of the legislative appropriation in the second amended complaint and raised

                                              17
the issue for the first time in their reply brief. The court subscribed to the general rule
that, in fairness to petitioners, arguments raised for the first time in reply would not be
considered.
       If, as the trial court found, the appropriation was not subject to challenge, the
question posed is whether a writ of mandate to rescind the preliminary funding plan
would have any real and practical effect. The court asked for supplemental briefing to
determine whether the writ could invalidate any subsequent approvals by the Authority or
any of the other petitioners. If so, the court intimated that a writ might offer a real and
practical benefit.
       A second hearing was held on November 8, 2013, and the court issued its second
ruling on November 25, 2013. The trial court issued a writ of mandate directing the
Authority to rescind its approval of the November 3, 2011, preliminary funding plan
because “the preparation and approval of a detailed funding plan that complies with all of
the requirements of Streets and Highways Code section 2704.08[, subdivision] (c) is a
necessary prerequisite for the preparation and approval of a second detailed funding plan
under subdivision (d) of the statute, which in turn is a necessary prerequisite to the
Authority’s expenditure of any bond proceeds for construction or real property and
equipment acquisition, other than for costs described in subdivision (g).” Thus, the trial
court concluded, the writ would have a real and practical effect.
       The court, however, denied the Tos real parties the many other remedies they
sought. It refused to issue a writ to invalidate any subsequent approvals made by the
Authority in reliance on the November 3, 2011, preliminary funding plan, including
contracts with Caltrans and Tutor-Perini-Parsons, because there was insufficient evidence
the Authority, in utilizing federal grant money, had violated any of the limitations set by
Proposition 1A and the contracts contained termination clauses to assure that the state did
not transgress those limitations. The court also refused to (1) enjoin the Authority from
submitting a final funding plan until its preliminary funding plan complies with

                                              18
section 2704.08, subdivision (c); (2) issue a temporary restraining order to prohibit the
Authority from using federal grant money; and (3) order an accounting of past and
projected expenditures on the high-speed rail project.
       On the same day the trial court issued its ruling in the Tos action, it denied the
Authority and Finance Committee’s request for a validation judgment approving the
issuance of more than $8 billion in bonds. The court found that the Finance Committee’s
determination that issuance of the bonds was necessary or desirable was a quasi-
legislative act that must be supported by evidence in the record. The court explained that
it could “find no evidence in the record of proceedings submitted by [the Authority and
the Finance Committee] that supports a determination that it was necessary or desirable
to authorize the issuance of more than eight billion dollars in bonds under Proposition 1A
as of March 18, 2013. The record of proceedings in this matter consists of little more
than the Authority’s Resolution requesting that the Finance Committee authorize issuance
of bonds, and the Finance Committee’s Resolutions doing so. The Finance Committee’s
Resolutions contain bare findings of necessity and desirability which contain no
explanations of how, or on what basis, it made those findings. Specifically, the findings
contain no summary of the factors the Finance Committee considered and no description
of the content of any documentary or other evidence it may have received and
considered. Thus the findings themselves do not assist the Court in determining whether
those findings are supported by any evidence.”
       The Authority, the Finance Committee, and others thereafter filed a petition for a
writ of mandamus for relief in both cases.5 Petitioners ask us to issue a peremptory writ




5 Petitioners also include Governor Edmund G. Brown, Jr.; State Treasurer Bill Lockyer;
Director of the Department of Finance, Michael Cohen; and Secretary of the State
Transportation Agency, Brian Kelly. Petitioners initially filed their petition with the
California Supreme Court. The Supreme Court transferred the case to us.

                                             19
of mandate directing the trial court to vacate its writ in the Tos action and to vacate its
ruling in the validation case, and to enter a judgment validating the bonds authorized by
the Finance Committee.
                                       DISCUSSION
                                               I
                                  The Validation Action
       Neither the Bond Law, the Bond Act, nor any of the validation cases we could find
support the trial court’s highly unusual scrutiny of the Finance Committee’s
determination that it is “necessary or desirable” to grant the Authority’s request to
authorize the issuance of the bonds. The Attorney General, supported by amici curiae,
argues the trial court’s notion that the voters intended the Finance Committee to serve as
the “ ‘ “keeper of the checkbook” ’ ” not only thwarts progress building a high-speed rail
system in California, but jeopardizes the financing of public infrastructure throughout the
state by interfering with the Legislature’s exercise of its appropriation authority, invents
judicial remedies where none are provided by law, and subverts the very purpose of the
validation statutes. We agree.
       Validation actions embody a strong public policy to facilitate a public agency’s
ability to finance infrastructure for the public good. Recognizing that litigation often
impairs a public agency’s ability to sell bonds on the capital market, the validation
statutes place great importance on the need for a speedy and single dispositive final
judgment. We must construe the validating statutes so as to effectuate their purpose.
(Friedland v. City of Long Beach (1998) 62 Cal. App. 4th 835, 842-843.)
       By refusing to validate the authorization of bonds due to a lack of evidence “in the
record of proceedings” before the Finance Committee, the court imposed requirements on
the Finance Committee that do not appear in any of the governing statutes and thereby
denied the Authority the speedy, dispositive judgment the validation action was designed
to provide. Neither the Bond Law nor the specific Bond Act requires the Finance

                                              20
Committee to make any factual findings or to explain the basis for its determination.
Similarly, real parties in interest do not point to any statute that requires the Finance
Committee to hold an evidentiary hearing. Without limitation or restriction, the Bond
Act and the Bond Law grant the Finance Committee broad discretion to determine
whether it is “necessary or desirable” to authorize the issuance of bonds to carry out the
purposes of the Bond Act. (Sts. & Hy. Code, § 2704.13; Gov. Code, §§ 16722, subd. (a),
16730.)
       Cases construing the “necessary or desirable” language uniformly recognize the
breadth of discretion it confers upon an administrative or legislative body. In construing
the “necessary or desirable” language, the Fourth District Court of Appeal wrote that the
words “are probably so elastic as not to impose any substantive requirements.” (Boelts v.
City of Lake Forest (2005) 127 Cal. App. 4th 116, 128, fn. 13 (Boelts).) Similarly, over
eight decades ago, the Second Appellate District held that a legislative body’s discretion
should not be curtailed by implying requirements that it justify its determination of
necessary or desirable. (City of Monrovia v. Black (1928) 88 Cal. App. 686, 690.) The
court concluded, “In the absence of any such requirement in the statute, the determination
of the legislative body that the fact exists on which their power to act depends is
sufficiently indicated by their proceeding to act.” (Ibid.)
       And as far back as 1947, the Second District Court of Appeal characterized the
law as “well settled” and explained: “[T]he question as to whether such a rule is
‘necessary and desirable’ is not a judicial question. The courts are not charged with the
responsibility of determining the wisdom of the rule. That question was for the board to
determine. And as the trial judge observed, ‘That the board deemed the rule desirable is
evidenced conclusively by its adoption.’ ” (Perez v. Board of Police Commrs. (1947)
78 Cal. App. 2d 638, 643.)
       The Authority does not suggest that the validity of bond authorization is never
subject to judicial review, that a bond finance committee can or should approve every

                                              21
request for bond authorization as a matter of course, or that courts must validate every
authorization of bonds for which validation is sought. Rather, the Authority focuses on
the exceptionally broad discretion conferred on any administrative or legislative body
charged with making the mere determination that an action is desirable. Given such
unencumbered discretion, there is little room for judicial intervention. Real parties in
interest simply fail to appreciate the critical distinction between other types of challenges
to validation and the very specific determination made by the Finance Committee that the
issuance of the bonds was necessary or desirable. Thus, their reliance on Boelts, supra,
127 Cal. App. 4th 116 and Poway Royal Mobilehome Owners Assn. v. City of Poway
(2007) 149 Cal. App. 4th 1460 (Poway) misses the mark.
       Indeed, Boelts highlights the distinction real parties in interest ignore. The case
involved a reverse validation action challenging the validity of an amendment to a
redevelopment plan. (Boelts, supra, 127 Cal.App.4th at p. 125.) The community
redevelopment laws required the city to make a finding that the project area was blighted
“based on clearly articulated and documented evidence.” (Health & Saf. Code, § 33367,
subd. (d); see Boelts, at p. 127.) Because the governing statute expressly circumscribed
the legislative body’s discretion by requiring evidence to support the finding, the court
invoked the familiar substantial evidence standard of review. (Boelts, at p. 134.) By
contrast, the statutory requirement that the legislative body find that an amendment to a
redevelopment plan was “ ‘necessary or desirable’ ” was not substantive and did not limit
the city’s discretion. (Id. at p. 128, fn. 13.) The “necessary or desirable” determination
was not subject to judicial review in Boelts.
       Poway, supra, 149 Cal. App. 4th 1460 also is inapposite. According to pertinent
federal law, the city was required to hold a public hearing before the bond qualified to be
used for a residential rental project for low income residents. (26 U.S.C.
§ 147(f)(2)(B)(i); Poway, at p. 1482.) The city noticed a hearing and thereafter adopted
resolutions approving the sale of a mobile home park to the redevelopment agency.

                                                22
(Poway, at p. 1482.) The homeowners association challenged a judgment in the ensuing
validation action, claiming the city presented no evidence at the hearing to support the
sale. (Ibid.) Because the city was compelled by law to hold a hearing, the Court of
Appeal invoked the substantial evidence standard of review. “We examine the
administrative record to determine whether substantial evidence supports the trial court’s
findings.” (Id. at p. 1479.)
       Finance committees under the Bond Law, and the Finance Committee established
by the Bond Act, are given the statutory charge to determine when the issuance of bonds
is “necessary or desirable,” but they are not required to conduct a hearing, take evidence,
or make findings. The Bond Act does not require the Authority to provide any support to
the Finance Committee for its request for authorization of the issuance of the bonds,
apparently contemplating that all the necessary support is provided through the reports
the Authority is required by section 2704.08 to submit to the Legislature. Real parties in
interest have cited no statute that imposes duties on a finance committee commensurate
with the evidentiary requirements compelled by the statutes applicable in Boelts and
Poway. As a result, real parties in interest offer neither a statute nor an analogous case to
support the novel proposition that a “necessary or desirable” determination must be
supported by substantial evidence in the administrative record.
       Moreover, such an intrusive standard would offend the fundamental separation of
powers between the legislative and judicial branches of government. The Supreme Court
has cautioned courts to exercise a highly deferential and limited review, “out of deference
to the separation of powers between the Legislature and the judiciary, to the legislative
delegation of administrative authority to the agency, and to the presumed expertise of the
agency within its scope of authority.” (California Hotel & Motel Assn. v. Industrial
Welfare Com. (1979) 25 Cal. 3d 200, 211-212.) Where, as here, the administrative
agency performs a discretionary quasi-legislative act, judicial review is at the far end of a
continuum requiring the utmost deference. (Carrancho v. California Air Resources

                                             23
Board (2003) 111 Cal. App. 4th 1255, 1265.) An agency’s exercise of discretionary
legislative power will be disturbed “only if the action taken is so palpably unreasonable
and arbitrary as to show an abuse of discretion as a matter of law. This is a highly
deferential test. [Citation.]” (Ibid.)
       There is no support for real parties in interest’s allegation that the Finance
Committee’s determination was arbitrary, capricious, or palpably unreasonable as a
matter of law. The only basis required by the Bond Act for the Finance Committee to act
is the Authority’s request to the Finance Committee. (Sts. & Hy. Code, § 2704.11,
subd. (a), incorporating Gov. Code, § 16730; Sts. & Hy. Code, § 2704.13.) The request
contained all the information that the Finance Committee needed to authorize bonds for
validation–the fact that the Authority was requesting the authorization of bonds pursuant
to the Bond Act and only for purposes authorized by the Bond Act. The Finance
Committee also had before it a draft resolution detailing the authorization of the bonds
and the structure of the eventual sales, including that the bonds sold would not exceed the
appropriation authorized by the Legislature. As a result, the Finance Committee’s
determination that it is “necessary or desirable” to authorize issuance of the bonds to
carry out the purposes of the Bond Act rests on the draft resolution and the Finance
Committee’s assessment of need, unencumbered by the need to identify the facts or
express reasons for supporting the determination. Real parties in interest would have us
impose more of an evidentiary burden on the Finance Committee than is required by the
governing statute, and thus would have us cramp the broad discretion the Finance
Committee is afforded by the applicable statutes and intrude into the quasi-legislative role
it was assigned by the voters. We reject the invitation to embark upon such an
unwarranted and unwise intrusion into the administrative process.
       Real parties in interest make two arguments we can summarily dismiss. First, they
assert that the Finance Committee’s determination “whether or not” issuance of the bonds
is necessary or desirable is subject to a substantial evidence standard of review, insisting

                                             24
that the addition of the two words “or not” alters the calculus on the amount of discretion
the Finance Committee wields and therefore the quantum of evidence needed to justify
the exercise of that discretion. The argument is without merit. The term “whether”
necessarily means “whether or not.” Either way, the Finance Committee must decide if
issuance is necessary or desirable, and the mere redundancy of the language does not
thereby increase the scrutiny a court must give to that determination.
       Second, real parties in interest suggest that to allow the Finance Committee utmost
discretion in determining whether issuance is necessary or desirable is to allow it to
operate as a mere “rubber stamp.” Real parties in interest further contend that in that case
there is no purpose for the Finance Committee and we should not assume the voters
would engage in the idle act of creating a meaningless decision-making body. Their
argument requires us to presume that the State Treasurer, the Director of the Department
of Finance, the Controller, the Secretary of Business, Transportation and Housing, and
the Chairperson of the Authority, all members of the Finance Committee with
considerable public finance expertise, would shirk their responsibility to prudently
control the timing of the authorization of the bonds. We do not agree that the creation of
a Finance Committee with considerable discretion to employ its expertise would act as a
mere rubber stamp. Rather, by enacting the Bond Act, the voters decided to mimic the
same bifurcation of roles included in the Bond Law; that is, the voters intended to
establish one body with expertise over managing the project and a second body with
considerable public finance expertise to exercise its discretion over the timing and
amount of the issuance of the bonds. Our deference to the Finance Committee’s
determination as to when the bonds are necessary or desirable does not render the voters’
reliance on its expertise an idle act.
       Real parties in interest insist that even if we reject their argument that the
“necessary or desirable” finding was not supported by substantial evidence, we should
not enter judgment validating the bonds because the Authority improperly requested the

                                              25
Legislature to appropriate bond funds for a project that has morphed into something
materially different from the project approved by the voters. Real parties in interest ask
us to remand the validation to the trial court to make this determination. Their challenges
are premature.
       It is true that a bond act approved by the voters can, by its terms, limit the
purposes for which the bond proceeds can be spent. (O’Farrell v. County of Sonoma
(1922) 189 Cal. 343, 348-349 (O’Farrell).) “Whether the limitation be deemed to be
contractual [citation] or of a status analogous to such relation [citation] or a restriction
implied by the requirement of popular approval of the bonds [citation], it does restrict the
power of the public body in the expenditure of the bond issue proceeds, and hence in the
nature of the project to be completed and paid for.” (Mills v. S.F. Bay Area Rapid Transit
Dist. (1968) 261 Cal. App. 2d 666, 668 (Mills).) More importantly, article XVI, section 1
of the California Constitution requires that the works funded by a bond measure shall be
“distinctly specified” in the measure presented to the voters, and that any bonds to be
issued as authorized by the bond act approved by the voters “shall be applied only to the
specific object therein stated.”
       Real parties in interest acknowledge that there is no published appellate decision
denying validation of a bond authorization before there has been an actual bond
expenditure for a project differing significantly from the project approved by the voters.6
There are, however, many cases in which the courts have broadly construed the purpose
of the relevant bond act to allow projects to proceed that would appear to be either at


6  The cases real parties in interest cite, as well as an opinion of the Attorney General, are
inapposite because they did not involve challenges to mere authorizations of bond
issuance solely for purposes authorized by the voters in the Bond Act. (California
Statewide Communities Development Authority v. All Persons Interested etc. (2007)
40 Cal. 4th 788, 795; Morgan Hill Unified School Dist. v. Amoroso (1988)
204 Cal. App. 3d 1083, 1086-1087; 92 Ops.Cal.Atty.Gen. 1 (2009).) Nor do real parties in
interest here raise any constitutional challenge to the authorization.

                                              26
odds with, or beyond the scope of, the articulated purpose of the act or the description of
the project on the ballot.
       For example, in East Bay Mun. Util. Dist. v. Sindelar (1971) 16 Cal. App. 3d 910
(EBMUD), the voters approved a measure allowing the utility district to incur a bonded
indebtedness to finance a 10-year “Water Development Project for the East Bay Area” in
1958. (Id. at pp. 914-915.) By 1967 the construction of its physical components had
been completed, with $84 million in authorized but unissued bonds remaining. The
district celebrated the completion of the project. But in 1970 the board of directors
authorized the issuance and sale of another $12 million in bonds based on its
determination the bonds “ ‘were deemed necessary and desirable . . . to provide
additional moneys to finance the Water Development Project for East Bay Area as
authorized at . . . [the 1958 bond] . . . election.’ ” (Id. at pp. 915-916.) The district
treasurer refused to sign the duly authorized bonds on the following grounds:
“ ‘1. That . . . [the district] . . . is without authority to issue said Bonds of Series G or any
part thereof for the reason that the Water Development Project for East Bay Area has
been fully constructed and completed and that no authority exists for the issuance of said
bonds purely for the expansion of the water system of the District based upon the
expanded area and increased water demand of the District since the date of . . . [the
1958 bond] . . . election, to wit, since June 3, 1958. 2. That it was generally understood
by the electors of the District voting upon the proposition for the issuance of said bonds
that the construction program would end within a period of ten years and that no
additional bonds would be issued or sold more than ten years after the date of said
election and that the authority to issue and sell said bonds accordingly expired on June 3,
1968, to wit, ten years from the date of said election. 3. That more than twelve years
have elapsed since the date of said election and by reason solely of the lapse of time the
authority granted by the electors for the issuance and sale of the bonds has ceased to have



                                               27
any effect and the authority of the District to issue and sell said bonds has accordingly
expired.’ ” (Id. at p. 917.)
       The Court of Appeal issued a peremptory writ of mandate to compel the treasurer
to execute the bonds. (EBMUD, supra, 16 Cal.App.3d at p. 920.) Despite the fact that
the construction of the water system was complete and the language of the promotional
materials for the ballot measure represented that the construction program would end
within 10 years and no additional bonds would be issued or sold, the court found the
bond proposition had been submitted to the voters “in broad and general terms.” (Id. at
p. 919.) Quoting the rationale of Clark v. Los Angeles (1911) 160 Cal. 317, 320, the
court stated: “ ‘The purpose for which . . . [bond] . . . elections are required is to obtain
the assent of the voters to a public debt, to the amount, and for the object, proposed. The
amount must, of course, be stated on the ballot; the general purpose must be stated with
sufficient certainty to inform the voters and not mislead them, as to the object intended;
but the details of the proposed work or improvement need not be given at length in the
ballot.’ [Citation.] Thus, the language of the district’s Ordinance No. 191, and of the
ballot proposition which it addressed to the electorate, was sufficiently specific as to the
object and purposes of the bonds proposed.”
       The courts have been particularly attuned to the fluidity of the planning process
for large public works projects. In fact, the Supreme Court has allowed substantial
deviation between the preliminary plans submitted to the voters and the eventual final
project, admonishing: “[T]he authority to issue bonds is not so bound up with the
preliminary plans as to sources of supply upon which the estimate is based that the
proceeds of a valid issue of bonds cannot be used to carry out a modified plan if the
change is deemed advantageous.” (Cullen v. Glendora Water Co. (1896) 113 Cal. 503,
510.) Similarly, the court broadly construed the purpose of the proposition approving the
Bay Area Rapid Transit District and sanctioned the relocation of one of the terminal
stations. The court wrote, “Obviously, the statutes, the notice of election and the ballot

                                              28
proposition itself contemplate a broad authority for construction of a three-county rapid
transit system. In the wide scope of this substantial transit project, the deviation of
1 1/2 miles in location of a single station is but a minor change in the tentative plan which
was relied upon only to forecast feasibility of the project as a whole.” (Mills, supra,
261 Cal.App.2d at p. 669.)
       The development of a high-speed rail system for the state of California is even
more complex than a regional water or transportation system. The Authority is obligated
to prepare preliminary and final funding plans as well as business plans every two years
as it fine-tunes the construction of the project. Thus, it may be that the specifics of the
project deviate from some of the preliminary planning documents or constitute minor
changes from tentative plans. We cannot and should not decide whether any future use of
bond funds will stray too far from the express language used in Proposition 1A to
describe the purpose and parameters of the Bond Act. The pleadings and the trial court’s
rulings, in fact, were extremely limited in scope.
       The complaint filed by the Authority and the Finance Committee was limited to
the validity of the issuance of the bonds for any purpose authorized by the Bond Act, and
as a consequence, it did not identify any particular use of the bond proceeds. Nor did the
bond resolutions identify any particular use. Because there is no final funding plan and
the design of the system remains in flux, as does the funding mechanism to support it, we
simply cannot determine whether the project will comply with the specific requirements
of the Bond Act and whether any future deviations will be considered significant or
trivial.7 To allow real parties in interest to prematurely challenge future potential uses of



7 We reject the First Free Will Baptist Church’s contention that Senate Bill No. 1029 and
the revised business plan set forth the uses of the bond proceeds and those documents
demonstrate that the high-speed rail system to be built is not the same project approved
by the voters. Senate Bill No. 1029 expressly requires the Authority to prepare many
more reports, approvals, and certifications, and the revised business plan is subject to

                                              29
the bonds would undermine the purpose of the validation action and interpose an infinite
number of obstacles to the public financing of public projects.
       The Attorney General points out that whether or not any particular later
expenditure of bond funds would comply with the Bond Act is not relevant to the validity
of bond authorization and, as the cases cited by real parties in interest demonstrate, can
be adjudicated in separate actions. (See, e.g., Tooker v. San Francisco Bay Area Rapid
Transit Dist. (1972) 22 Cal. App. 3d 643, 649, 652.) The trial court agreed. “Issues
regarding the use of proceeds are separate from the issue raised in this validation action,
which is whether the bonds were properly authorized.” In denying requests for judicial
notice of documents from the Tos action because they were irrelevant, the court
recognized that the only statutes and documents it would consider in the validation action
were those relating to bond authorization. The court ruled that “[t]he issue before the
Court in this validation proceeding is strictly limited to whether the Finance Committee’s
determination that issuance of bonds was necessary and desirable as of March 18, 2013 is
supported by any evidence in the record. . . . [¶] . . . [¶] Because this ruling disposes of
the validation action, the Court finds it unnecessary to address or resolve any of the other
arguments raised by the [real parties in interest] in opposition to the complaint.” Thus,
the trial court did not rule on the issue real parties in interest urge us to decide.
       The validity of the authorization, therefore, is the only issue framed by the
pleadings and decided by the trial court. The final funding plan and additional reports
required by section 2704.08, subdivision (d) are yet to be prepared and approved by the
Authority, let alone submitted to and approved by the Director of the Department of
Finance. It is unclear, therefore, whether the final funding plan will recommend the
expenditure of bond funds to “be applied only to the specific object” described in


biennial revision and updates. Moreover, the final funding plan has not been submitted.
Simply put, it is too soon to determine how the Authority will specifically use the bond
proceeds. At issue is authorization, not expenditure.

                                               30
Proposition 1A. (Cal. Const., supra, art. XVI, § 1.) In other words, it is too soon to
determine whether the project will be consistent with the parameters the voters approved.
       Real party in interest Union Pacific Railroad Company urges us to expressly limit
the scope of the validation judgment. We agree that an introductory paragraph describing
the “Nature of the Action” in the validation complaint is at odds with the position the
Authority has taken in its briefing submitted to this court and, together with a few overly
broad phrases in one paragraph of the prayer, justifies Union Pacific’s concerns that a
judgment validating authorization might also validate future unlawful expenditures. The
paragraph reads: “[Petitioners] further request a judgment declaring that all proceedings
taken by [petitioners] in connection with the issuance and sale of the bonds, the
commercial paper notes, and the refunding bonds are in conformity with the applicable
provisions of all laws and enactments at any time in force or controlling upon such
proceedings, whether imposed by constitution, statute, regulation, or otherwise; and that
once declared valid, any challenges (including pending challenges) based on uses of
proceeds of the bonds, commercial paper notes, or refunding bonds will not affect the
determination of validity of the bonds, commercial paper notes, and refunding bonds, or
the determination of validity of any contracts related to the issuance and sale of the
bonds, commercial paper notes, or refunding bonds.”
       The prayer, for the most part, is more carefully crafted. Each of the following
paragraphs limits the validation to the actual authorization and all the “conditions, things,
and acts required by law to exist, happen, or be performed” before the authorization:
       “[3.]a. All conditions, things, and acts required by law to exist, happen, or be
performed precedent to the adoption of the Resolutions, and the terms and conditions
thereof, including the authorization for the issuance and sale of the Bonds, Notes, and any
Refunding Bonds, have existed, happened, and been performed in the time, form, and
manner required by law.



                                             31
       “b. [Petitioners] are legally existing and have the authority under the law to cause
the issuance and sale of the Bonds and Notes and to cause the issuance and sale of
Refunding Bonds to refund Bonds, Notes, or Refunding Bonds previously issued, as
authorized by the Bond Act and the Resolutions; [¶] . . . [¶]
       “d. The Bonds, Notes, and Refunding Bonds to be issued pursuant to the Bond
Act, when executed and delivered, will constitute valid and binding general obligations of
the State, and any contracts related to the issuance and sale of the Bonds, Notes, or
Refunding Bonds will constitute valid and binding obligations of the State, under the
Constitution and laws of the State of California[.]”
       Paragraph 3.c., however, gives rise to the same concern as the introductory
paragraph. The first part of paragraph 3.c. is consistent with the argument the Authority
has advanced throughout these proceedings, and that is, the validation judgment does not
determine the validity of future uses of the bond proceeds. The innocuous language
reads: “All proceedings by and for [petitioners] in connection with the Bonds, Notes, and
Refunding Bonds to be issued pursuant to the Bond Act, including the adoption of the
Resolutions and the authorization of the Bonds, Notes, and any Refunding Bonds, were,
are . . . .” But then the language becomes susceptible to Union Pacific’s charge that it is
dangerously overbroad, with the potential to foreclose future challenges to unlawful uses
of the bond proceeds. The paragraph finishes as follows: “and will be valid and binding,
and were, are, and will be in conformity with the applicable provisions of all laws and
enactments in force or controlling upon such proceedings, whether imposed by law,
Constitution, statute, regulation, or otherwise[.]”
       By contrast, paragraph 3.e. expressly limits the validation judgment to the
authorization of the bonds and not to use of the proceeds. Paragraph 3.e. states: “Any
challenges (including pending challenges) based on uses of proceeds of the Bonds, Notes,
or Refunding Bonds will not affect the determination of validity of the Bonds, Notes, and
any Refunding Bonds to be issued and sold, or the determination of validity of any

                                             32
contracts related to the issuance and sale of the Bonds, Notes, or Refunding Bonds.”
Despite the plain language of paragraph 3.e., the overly broad language used in the last
phrases of paragraph 3.c. gives rise to unnecessary ambiguity and potential mischief. To
ensure there is no ambiguity, we will direct the trial court to delete this language as set
forth in our disposition.
                                              II
                                      The Tos Action
       Petitioners ask us to direct the trial court to vacate the peremptory writ of mandate
commanding them to rescind the preliminary funding plan and to redo that plan.
(§ 2704.08, subd. (c).) Although we agree with the Tos real parties that the voters clearly
intended to place the Authority in a financial straitjacket by establishing a mandatory
multistep process to ensure the financial viability of the project, we agree with petitioners
that issuance of the writ violates very basic principles circumscribing when and against
whom a writ of mandate may issue. In short, the Tos real parties’ challenge to the
preliminary funding plan was too late to have any practical effect, and it is too early to
challenge a yet-to-be approved final funding plan as required by section 2704.08,
subdivision (d).
A.     What are the guiding legal principles?
       Four simple words resolve the issues before us: clear, present, ministerial, and
duty. The refrain is a familiar one. To obtain writ relief under Code of Civil Procedure
section 1085, a petitioner must demonstrate that the respondent has a clear, present, and
ministerial duty that inures to the petitioner’s benefit. (County of San Diego v. State of
California (2008) 164 Cal. App. 4th 580, 593 (County of San Diego); Carrancho, supra,
111 Cal.App.4th at pp. 1264-1265; Agosto v. Board of Trustees of Grossmont-Cuyamaca
Community College Dist. (2010) 189 Cal. App. 4th 330, 335-336; Tomra Pacific, Inc. v.
Chiang (2011) 199 Cal. App. 4th 463, 491.) From this general principle, several others
follow. A writ is not available to enforce abstract rights (Gardner v. Superior Court

                                              33
(2010) 185 Cal. App. 4th 1003, 1008), to command futile acts with no practical benefits
(County of San Diego, supra, 164 Cal.App.4th at pp. 595-596; Associated Students of
North Peralta Community College v. Board of Trustees (1979) 92 Cal. App. 3d 672, 680-
681), or to intermeddle in the preliminary stages of an administrative planning process
(California Water Impact Network v. Newhall County Water Dist. (2008)
161 Cal. App. 4th 1464 (C-WIN).) Nor will a writ lie if the respondent has an obligation to
act under another law (City of Fremont v. San Francisco Bay Area Rapid Transit Dist.
(1995) 34 Cal. App. 4th 1780, 1790), the petitioner’s rights are otherwise protected
(Duncan v. Superior Court (1935) 3 Cal. 2d 143, 145), or in the absence of prejudice
(Board of Supervisors v. Rechenmacher (1951) 105 Cal. App. 2d 39, 43; In re C. T. (2002)
100 Cal. App. 4th 101, 111). In other words, a writ of mandate must be necessary
(Duncan, supra, 3 Cal.2d at p. 145); courts will not issue a useless or unenforceable writ
(County of San Diego, supra, 164 Cal.App.4th at pp. 595-596). A writ is not to be used
to control the exercise of discretion, but to ensure that ministerial duties have been
fulfilled. (California School Bds. Assn. v. State of California (2011) 192 Cal. App. 4th
770, 797.)
       The Tos real parties insist that the Authority had a ministerial duty to prepare a
preliminary funding plan that includes, identifies, or certifies each of the 11 components
set forth in the statute. (§ 2704.08, subd. (c)(2)(A)-(K).) Where, as here, the purported
duty is defined in a statute enacted by the people, a pure question of law is presented and
well-worn principles of statutory construction guide our review. (California Chamber of
Commerce v. Brown (2011) 196 Cal. App. 4th 233, 248-249.) Statutory construction is an
inherently judicial task and our review is de novo. (Carrancho, supra, 111 Cal.App.4th
at p. 1266.) “ ‘Whether a particular statute is intended to impose a mandatory duty,
rather than a mere obligation to perform a discretionary function, is a question of
statutory interpretation for the courts.’ [Citation.]” (Haggis v. City of Los Angeles
(2000) 22 Cal. 4th 490, 499.)

                                             34
       As pointed out by the Tos real parties, ascertaining the will of the electorate is
paramount. (County of Los Angeles v. State of California (1987) 43 Cal. 3d 46, 56.)
Statutes adopted by the voters must be construed liberally in favor of the people’s right to
exercise their reserved powers, and it is the duty of the courts to jealously guard the right
of the people by resolving doubts in favor of the use of those reserved powers. (Shaw v.
People ex rel. Chiang (2009) 175 Cal. App. 4th 577, 596 (Shaw).) “The voters as well as
the bondholders have an interest in the continued integrity of voter-ratified bond
proposals.” (Veterans of Foreign Wars v. State of California (1974) 36 Cal. App. 3d 688,
692.) And, as the Tos real parties remind us, an administrative agency cannot change
course after the electors have voted. (O’Farrell, supra, 189 Cal. 343, 344, 349.)
       Yet the same basic rules of statutory construction apply to statutes enacted by the
voters as to statutes passed by the Legislature. (Professional Engineers in California
Government v. Kempton (2007) 40 Cal. 4th 1016, 1037.) We must look to the plain
language of the statute to determine the intent of the electors (Terminal Plaza Corp. v.
City and County of San Francisco (1986) 186 Cal. App. 3d 814, 826); but the words of the
statute are given their ordinary meaning in the context of the statute as a whole and in
light of the entire statutory scheme (Professional Engineers, supra, 40 Cal.4th at p. 1037;
Doe v. Albany Unified School Dist. (2010) 190 Cal. App. 4th 668, 675-676).
       The question posed is whether there was a clear and present ministerial duty
imposed by the Bond Act on the Authority to redo the preliminary funding plan at the
time the trial court issued the writ, given that the Legislature appropriated the funds
despite the Authority’s failure to submit a preliminary funding plan in compliance with
the Bond Act.

B.     Is there a clear and present ministerial duty to redo the preliminary funding
       plan?
       The parties present opposing views about the intent of the voters and the scope of
the duties they created under the Bond Act. The Attorney General argues the voters


                                             35
approved the act to construct a high-speed rail system as quickly as possible to reduce
traffic congestion and greenhouse gasses and to create jobs. (Stats. 2008, ch. 267, § 8.)
While the Attorney General concedes the voters imposed more financial restraints on the
Authority than in more typical infrastructure projects, she insists the duty to prepare a
preliminary funding plan mandated by section 2704.08, subdivision (c) was for the
exclusive benefit of the Legislature, not the voters or the bondholders. In her view, the
preliminary funding plan informed the Legislature about the Authority’s projections and
progress and generated additional input from the peer review group and others. Thus, it
achieved the purpose envisioned by the voters, and there is no language in the statute to
evidence an additional intent to curtail the Legislature’s prerogative to approve the
appropriation in spite of a deficient preliminary funding plan.
       The Tos real parties, on the other hand, discount the environmental and economic
benefits the voters sought to achieve and emphasize the extraordinary duties the voters
imposed on the Authority to substantiate the financial and environmental viability of the
project before the bonds could be authorized, sold, and spent. The Tos real parties further
contend the mandatory language of the statute was designed for the express benefit of the
voters; that is, the voters insisted on an elaborate financial mechanism to ensure they
would not be obligated to subsidize a boondoggle or pay for a stranded segment of the
rail system. Because high-speed rail is the most expensive public infrastructure project in
the state’s history, the Tos real parties passionately argue that the voters were only
willing to bear such an enormous cost by minimizing the risk, imposing a clear and
nondiscretionary “High-Speed Passenger Train Financing Program” on the Authority,
and mandating a number of other restrictive fiscal protections.
       As a matter of statutory construction, there is merit to many of the Tos real parties’
arguments. We give effect, as we must, to the plain language of article 2 as an
indispensable part of the entire Bond Act. Article 2 is dedicated exclusively to the
“High-Speed Passenger Train Financing Program.” As described above, the Authority is

                                             36
required to prepare and certify not one, but two, different funding plans. The preliminary
funding plan, at issue in these proceedings, must be prepared and submitted to the
Legislature at least 90 days before the Authority requests the Legislature to appropriate
bond funds. (§ 2704.08, subd. (c).) The preliminary funding plan also must be submitted
to a peer review group, the Director of the Department of Finance, the policy committees
with jurisdiction over transportation matters, and the fiscal committees in both houses of
the Legislature. (Ibid.) The Authority did, in fact, submit its preliminary funding plan to
each of the designated groups or committees, many of whom unabashedly registered their
concerns and dissent.
       The Tos real parties point to glaring deficiencies in the preliminary funding plan.
The trial court denied the Authority’s motion for judgment on the pleadings on many of
the Tos real parties’ substantive claims raised in their complaint, which remain pending
in the trial court, including a number of ways in which the Tos real parties assert the
preliminary funding plan is deficient. We denied the Authority’s petition for a writ of
mandate to compel the trial court to grant the motion for judgment on the pleadings, and
as a result, those issues are proceeding to trial. (Cal. High-Speed Rail Authority v. Super.
Ct. (Apr. 15, 2014, C076042 [petn. den. by order].) As described in our statement of
facts, the writ proceeding before this court involves only two specific deficiencies: (1)
the Authority failed to identify all the sources for funding the initial usable segment of
the project, and (2) it failed to complete all necessary project-level environmental
clearances necessary to proceed to construction.
       The language of section 2704.08, subdivisions (c)(2)(D) and (K) appears
unambiguous and mandatory. The duty to identify the sources of funding and to
complete the environmental clearances is consistent with the very purpose of article 2;
that is, the voters designed a financing program to ensure that construction of a segment
would not begin until potential financial or environmental obstacles were cleared.



                                             37
       Nevertheless, mandate does not lie to vindicate abstract rights. Mandamus is
steeped in practicality. For this reason, there must be a present duty for a writ of
mandamus to issue. Here the question is not whether the Authority had a mandatory and
ministerial duty to issue a preliminary funding plan compliant with section 2704.08,
subdivisions (c)(2)(D) and (K) at the time the plan was approved and then submitted to
the Legislature, for that critical time period has passed. Rather, the question is whether
the Authority has a mandatory ministerial duty to rescind the plan and redo it after the
Legislature appropriated the funds for issuance of the bonds approved by the voters. It is
the intervening appropriation by the Legislature that presents an insurmountable hurdle
for the Tos real parties. We explain this practical impediment in light of the whole
statutory scheme.
       The Bond Act compels the Authority to prepare a preliminary funding plan for
submission to the Legislature and the Governor and a final funding plan for approval by
the Director of the Department of Finance before committing any proceeds of bonds.
The Tos real parties focus on the mandatory language indicating that the preliminary
funding plan shall identify the sources of all the funding for the usable segment and shall
certify that all environmental clearances have been obtained. But under the Bond Act,
bond funds cannot be committed and spent until the second and final funding plan is
approved by the Authority and submitted to the Director of the Department of Finance
and the Chairperson of the Joint Legislative Budget Committee, and an independent
financial consultant prepares a report. This latter report is particularly significant in that
the independent consultant must certify that construction can be completed as proposed
and is suitable for high-speed rail; the planned passenger train service will not require an
operating subsidy; and upon completion, passenger service providers can begin using the
tracks or stations. (§ 2704.08, subdivision (d).) As a result, the first funding plan,
outlined in section 2704.08, subdivision (c), is indeed “preliminary” since commitments
cannot be made and construction cannot begin until a second, final funding plan is

                                              38
approved, an independent report attests to the financial integrity of the plan, the Joint
Legislative Budget Committee reviews it, and the Director of the Department of Finance
finds “the plan is likely to be successfully implemented.” (§ 2704.08, subd. (d).)
       Furthermore, the Legislature attached conditions to its appropriation of over
$8 billion to finance high-speed rail. As to the $1.1 billion appropriation for “Bookend”
funding, the Legislature restricted the encumbrance of the funds to ensure the final
funding plan was compliant with the Bond Act and all the necessary environmental
clearances had been obtained. As enacted, Senate Bill No. 1029 provides:
       “5. No funds appropriated in this item shall be encumbered prior to the High-
Speed Rail Authority submitting a detailed funding plan for the project or projects in
accordance with subdivision (d) of Section 2704.08 of the Streets and Highways Code to
(a) the Department of Finance, (b) the Chairperson of the Joint Legislative Budget
Committee, and (c) the peer review group established pursuant to Section 185035 of the
Public Utilities Code.
       “6. No funds appropriated in this item shall be encumbered for construction of a
project prior to completion of all project-level environmental clearances necessary to
proceed to construction and the final notices being contained in the funding plan for the
project.
       “7. Prior to the obligation of funds to any specific project, and subject to the
approval of the Department of Finance, the High-Speed Rail Authority Board shall
develop an accountability plan, consistent with Executive Order S-02-07, to establish
criteria and procedures to govern the expenditure of the bond funds in this appropriation,
and the outcomes that such expenditures are intended to achieve, including a detailed
project description and project cost. The procedures shall ensure that the investments
comply with requirements of applicable state and federal laws, and are consistent with
and advance the state high-speed train system. . . .” (Stats. 2012, ch. 152, § 3,
provisions 5-7, approved by Governor July 18, 2012.)

                                             39
        This multilayer approval process is reminiscent of the statutory scenario in C-WIN,
supra, 161 Cal. App. 4th 1464. Before the developer could begin construction of a large
industrial/business park in the city of Santa Clarita (City), two reports were necessary: a
water supply assessment (WSA) and an environmental impact report (EIR).8 (Id. at
pp. 1471-1472.) The California Water Impact Network (C-WIN) sought a writ of
mandate to set aside the WSA prepared by the water district at the request of the City
before the EIR had been approved and certified. (Id. at p. 1471.) C-WIN argued it was
entitled to directly challenge the WSA because it was a final determination by the water
supplier concerning the sufficiency of the water supply for a proposed project. (Ibid.)
The Court of Appeal disagreed. (Ibid.)
        Pursuant to the so-called “WSA law” (Wat. Code, §§ 10910-10915), the water
supplier most likely to serve the project must, at the request of the lead agency under the
California Environmental Quality Act (CEQA; Pub. Resources Code, § 21000 et seq.),
prepare the WSA. (C-WIN, supra, 161 Cal.App.4th at pp. 1478-1480.) The Water Code
specifically mandates what information the WSA must include, and like the Tos real
parties here, C-WIN asserted the assessment was fatally deficient because it did not
satisfy the statutory requirements and was therefore subject to attack under either
administrative or traditional mandamus. (C-WIN, at pp. 1480, 1483-1484.) The Court of
Appeal held that the petition failed to satisfy prerequisites common to both forms of
mandamus relief. (Id. at p. 1484.) In short, the WSA was not a final determination,
finding, or decision as necessary to obtain relief by mandamus of either variety. (Id. at
p. 1485.)
        The court explained: “Thus, in our view the WSA is . . . a technical, informational
advisory opinion of the water provider. Though the WSA is required by statute to




8   The WSA would become a part of the EIR.

                                            40
include an assessment of certain statutorily identified water supply issues and is required
to be included in the EIR, the WSA’s role in the EIR process is akin to that of other
informational opinions provided by other entities concerning potential environmental
impacts–such as traffic, population density or air quality. The fact that the duties of the
water provider in preparing the WSA and responsibility of the lead agency in requesting
the WSA are committed to statute does not change the fundamental nature of the WSA
itself as an advisory and informational document.” (C-WIN, supra, 161 Cal.App.4th at
p. 1486.)
       In determining the propriety of mandamus relief, the Bond Act bears considerable
similarity to the Water Code and CEQA provisions at issue in C-WIN. The preliminary
funding plan submitted to the Legislature, like the WSA, “is but an interlocutory and
preliminary step in [a multistep] process, and in general, interim determinations are not
subject to mandamus review.” (C-WIN, supra, 161 Cal.App.4th at p. 1486.) In C-WIN,
the court concluded that the lead agency, and not the water supplier, made the final
determination for mandamus purposes about the sufficiency of the water supply. (Ibid.)
The WSA must be incorporated into the final EIR, and the lead agency is not required to
accept the WSA’s conclusions. (Id. at p. 1487.) “The power to ‘evaluate’ the WSA
necessarily invests the lead agency with the authority to consider, assess and examine the
quality of the information in the WSA and endows the lead agency with the right to pass
judgment upon the WSA.” (Ibid.)
       Similarly, the preliminary funding plan plays an equally interlocutory and
advisory role midstream in the approval process. The Authority must submit the plan to a
number of groups, committees, and agencies, including the Legislature, but bond
proceeds cannot be committed and construction cannot begin until the final funding plan
is sent to the Joint Legislative Budget Committee and approved by the Director of the
Department of Finance. And as pointed out above, the Director of the Department of
Finance must simultaneously review a report prepared by an independent financial

                                             41
consultant. Thus, the Tos real parties would have us intermeddle in the fluid
intermediary steps involved in studying the financial viability of high-speed rail in
California.
       We concede there are differences between the WSA law and the Bond Act,
including the very different roles of the lead agency from the roles of the Legislature and,
ultimately, the Director of the Department of Finance. But those differences do not
diminish or detract from the basic principle that mandamus must be used only to review a
final determination, and a writ can issue only if there is a present statutory duty to act.
Here, the preliminary funding plan under attack, like the WSA, helped an intermediate
body make an informed decision. But it is the second and final funding plan, like the
final EIR, that will provide the ultimate decision maker with the most important and
expansive information necessary to make the final determination whether the high-speed
rail project is financially viable. The Authority now has a clear, present, and mandatory
duty to include or certify to all the information required in subdivision (d) of
section 2704.08 in its final funding plan and, together with the report of the independent
financial consultant, to provide the Director of the Department of Finance with the
assurances the voters intended that the high-speed rail system can and will be completed
as provided in the Bond Act. The Legislature appropriated the bond proceeds based on
the preliminary funding plan, however deficient, and there is no present duty to redo the
plan. The writ therefore should not have been issued.

C.     Did the trial court err by refusing to issue a writ compelling rescission of the
       legislative appropriation?
       The Tos real parties have been tepid in challenging the Legislature’s appropriation
and for a very good reason. Judicial intrusion into legislative appropriations risks
violating the separation of powers doctrine. “ ‘[T]he entire law-making authority of the
state, except the people’s right of initiative and referendum, is vested in the Legislature,
and that body may exercise any and all legislative powers which are not expressly or by


                                              42
necessary implication denied to it by the Constitution. . . . [A]ll intendments favor the
exercise of the Legislature’s plenary authority: “If there is any doubt as to the
Legislature’s power to act in any given case, the doubt should be resolved in favor of the
Legislature’s action.” ’ ” (Shaw, supra, 175 Cal.App.4th at p. 595.)
       The trial court found that the Tos real parties did not challenge the legislative
appropriation until filing a reply brief, and on that basis alone, the trial court rejected the
argument. The court, however, also rejected the Tos real parties’ argument on
substantive grounds. The court explained: “Nothing in Section 2704.08 (c)(2), or
elsewhere in Proposition 1A, provides that the Legislature shall not or may not make an
appropriation for the high-speed rail program if the initial funding plan required by
Section 2704.08 (c)(2) fails to comply with all the requirements of the statute. Lacking
such a consequence for the Authority’s non-compliance, Proposition 1A appears to
entrust the question of whether to make an appropriation based on the funding plan to the
Legislature’s collective judgment. The terms of Proposition 1A itself give the Court no
authority to interfere with that exercise of judgment.”
       Urging us to reverse the trial court’s ruling, the Tos real parties argue that the
Legislature cannot appropriate funds for high-speed rail when the preliminary funding
plan it considered did not comply with the Bond Act. We disagree. “[L]egislative
restraint imposed through judicial interpretation of less than unequivocal language would
inevitably lead to inappropriate judicial interference with the prerogatives of a coordinate
branch of government. Accordingly, the only judicial standard commensurate with the
separation of powers doctrine is one of strict construction to ensure that restrictions on
the Legislature are in fact imposed by the people rather than by the courts in the guise of
interpretation.” (Schabarum v. California Legislature (1998) 60 Cal. App. 4th 1205, 1218
(Schabarum).) We return, as we must, to the plain language of the statute. As the trial
court aptly noted, there is nothing in the statute compelling the Legislature to ensure that
the preliminary funding plan was compliant; nothing in the statute defining any

                                              43
ministerial duties the Legislature was obliged to perform; and there is nothing in the
statute describing any consequences to the Authority for failing to produce a preliminary
funding plan certifying that each of the 11 components have been included.
       We agree with the trial court that the Bond Act provides no basis for allowing the
judiciary to interfere with the collective judgment of the Legislature in approving the
issuance of bonds even if the funding plan it considered did not meet the letter of the law.
Rather, the legislative judgment to move forward with the project before all funding
sources were identified and all environmental clearances were obtained involves the type
of decision making peculiar to the discretionary power of a legislative body. “ ‘Mandate
will not issue to compel action unless it is shown the duty to do the thing asked for is
plain and unmixed with discretionary power or the exercise of judgment. [Citation.]’ ”
(County of San Diego, supra, 164 Cal.App.4th at p. 596.)
       We accept the Tos real parties’ argument, as we expressed in Shaw, that courts
have the power to invalidate an unconstitutional legislative appropriation. (Shaw, supra,
175 Cal.App.4th at p. 596.) But in Shaw, the voters made clear what the Legislature
could and could not do. The approved ballot measure expressly stated the Legislature
could amend the statute only if the amendment was consistent with, and furthered the
purpose of, the section. (Id. at p. 597.) Here the Bond Act does not curtail the exercise
of the Legislature’s plenary authority to appropriate. The fact that the Bond Act requires
the Authority to prepare a preliminary funding plan and to present it to the Legislature
before an appropriation is made does not evidence an intent to prevent the Legislature
from acting if the preliminary funding plan is not perfectly compliant with the Bond Act.
       Beyond the plain language of the Bond Act, we are obliged to respect the separate
constitutional role of the Legislature. (Cal. Const., art. III, § 3; Butt v. State of California
(1992) 4 Cal. 4th 668, 695.) “Respect for the Legislature’s constitutional role demands
that the courts refuse to judge the wisdom of legislation or the motives of the legislators.”
(Schabarum, supra, 60 Cal.App.4th at p. 1219.) In particular, the separation-of-powers

                                               44
principles limit judicial authority over appropriations. (Newton-Enloe v. Horton (2011)
193 Cal. App. 4th 1480, 1491.) Thus, in deference to a coordinate branch of government
and in the absence of a clear directive from the people to constrain the discretion of the
Legislature, we will not circumscribe legislative action or intrude on the Legislature’s
inherent right to appropriate the funding for high-speed rail. The trial court properly
refused to issue a writ dictating if, or how, the Legislature should act in the face of a
deficient preliminary funding plan. We too must defer to the legislative prerogative to
control appropriations.
       In sum, we conclude as follows: 1) as a matter of statutory construction, the
voters intended to impose mandatory financial restraints on the Authority, including the
duty to prepare two funding plans, each of which included specific criteria outlined in
section 2704.08, subdivisions (c) and (d), respectively; 2) applying well-established
principles restraining the issuance of writs of mandamus, the trial court erred by
compelling the Authority to rescind the preliminary funding plan when there had been no
final determination, finding, or decision and a second and final funding plan will be
forthcoming; there was no present duty to redo an informational, interlocutory plan after
the Legislature had authorized the issuance of the bonds; and to require such an idle act
would merely vindicate an abstract right with no practical effect; and 3) applying the
inviolate constitutional restraint imposed on the judiciary by the separation of powers
doctrine, we cannot dictate to the Legislature how it should utilize a deficient preliminary
funding plan.
D.     Additional arguments.
       The Tos real parties and amici curiae raise a number of additional arguments that
are without merit. Echoing the trial court’s creative reasoning, the Tos real parties
attempt to make the efficacy of the final funding plan contingent on the preliminary
funding plan. In other words, the argument goes, the Authority cannot meet its
mandatory ministerial duty to approve a final funding plan as required by

                                              45
section 2704.08, subdivision (d) if it does not generate a statutorily compliant
section 2704.08, subdivision (c) funding plan. The trial court expressed its concern that
the Authority could begin construction of high-speed rail in the absence of the necessary
environmental clearances because subdivision (d), unlike subdivision (c), did not require
the Authority to certify that the environmental clearances had been obtained. As a result,
the trial court concluded the project could evade environmental review once the
Legislature overlooked the deficiency and approved the sale of the bonds. Not so.
       Once again, we begin with a careful examination of the language of the statute.
Simply put, the Bond Act does not require a fully compliant preliminary funding plan
before a final plan may be approved. There is nothing in the statute connecting the two
plans. Moreover, it is reasonable to infer, as the Attorney General suggests, that the two
plans serve very different purposes–the preliminary plan to inform the Legislature of the
progress made before it authorizes the issuance of bonds, and the final plan to ensure the
financial integrity of the project before proceeds of the bonds are committed.
       Second, a writ of mandate does not lie if the public agency has an obligation to
perform under another law. (City of Fremont, supra, 34 Cal.App.4th at p. 1790.) The
Authority has repeated frequently that it will have all the requisite environmental
clearances before construction begins. CEQA certainly demands nothing less. The Tos
real parties, in fact, concede that state and federal law require environmental clearance
before starting construction. Because the Authority must comply with CEQA before the
project proceeds, a writ of mandate is not necessary.
       Third, the Legislature forewarned the Authority to complete all the project-level
environmental clearances. Indeed, as to the appropriation to finance improvements to the
“Bookends,” “[n]o funds appropriated in this item shall be encumbered for construction
of a project prior to completion of all project-level environmental clearances necessary to
proceed to construction and the final notices being contained in the funding plan for the
project.” (Stats. 2012, ch. 152, § 3, provision 6.) The Legislature thereby compelled the

                                             46
Authority to complete its responsibility to obtain the environmental clearances it had not
obtained at the time it drafted its preliminary funding plan before it could encumber the
appropriated bond funds. In effect, the Legislature simply gave the Authority an
extension of time to complete its section 2704.08, subdivision (c)(2)(K) duty and assured
it would be able to certify to the environmental clearances within the section 2704.08,
subdivision (d) final funding plan.
       Finally, section 2704.08, subdivision (d) requires a report describing any material
changes from the section 2704.08, subdivision (c) preliminary funding plan. Given that
CEQA requires the environmental clearances described in subdivision (d), the report
undoubtedly will describe how and when the clearances were obtained in the period of
time between the approval of the preliminary and final funding plans. In addition, the
independent financial consultant must indicate that the construction “can be completed as
proposed.” (§ 2704.08, subd. (d).) The construction cannot be completed if the
environmental clearances have not been obtained. The environmental clearance
provision does not render the two funding plans interdependent, and in the absence of the
writ issued by the trial court, the project will not evade environmental review.
       The Kings County Water District contends it was prejudiced by petitioners’
unreasonable two-month delay in filing the writ petition after entry of the ruling, and
therefore, their petition is barred by laches and estoppel. The water district points out
that the court did not sign the order until January 3, 2014, and it was not served on them
until January 16, just eight days before petitioners filed their petition, originally before
the Supreme Court. Their delay was not unreasonable, and the water district fails to
demonstrate how it suffered prejudice. Nor is there any merit in the water district’s claim
that federal preemption is involved in either the Tos action or the validation action. The
estoppel claim is utterly without merit.




                                              47
                                       DISPOSITION
       Let a peremptory writ of mandate issue directing respondent court to 1) vacate its
order of November 25, 2013, and the peremptory writ of mandate issued thereon
requiring the Authority to rescind and reissue its preliminary funding plan under Streets
and Highways Code section 2704.08, subdivision (c), and 2) enter judgment on the
complaint for validation filed by the Authority and the Finance Committee, as follows:
       1. All conditions, things, and acts required by law to exist, happen, or be
performed precedent to the adoption of the resolutions, and the terms and conditions
thereof, including the authorization for the issuance and sale of the bonds, notes, and any
refunding bonds, have existed, happened, and been performed in the time, form, and
manner required by law.
       2. Petitioners are legally existing and have the authority under the law to cause the
issuance and sale of the bonds and notes and to cause the issuance and sale of refunding
bonds to refund bonds, notes, or refunding bonds previously issued, as authorized by the
Bond Act and the resolutions.
       3. All proceedings by and for petitioners in connection with the bonds, notes, and
refunding bonds to be issued pursuant to the Bond Act, including the adoption of the
resolutions and the authorization of the bonds, notes, and any refunding bonds, were and
are valid and binding.
       4. The bonds, notes, and refunding bonds to be issued pursuant to the Bond Act,
when executed and delivered, will constitute valid and binding general obligations of the
state, and any contracts related to the issuance and sale of the bonds, notes, or refunding
bonds will constitute valid and binding obligations of the state, under the Constitution
and laws of the state of California.
       5. Any challenges (including pending challenges) based on uses of proceeds of
the bonds, notes, or refunding bonds will not affect the determination of validity of the
bonds, notes, and any refunding bonds to be issued and sold, or the determination of the

                                             48
validity of any contracts related to the issuance and sale of the bonds, notes, or refunding
bonds.
         The stay previously ordered is vacated upon finality of this decision. The parties
shall share costs in this original proceeding. (Cal. Rules of Court, rule 8.493(a), (b).)



                                                             RAYE              , P. J.



We concur:



            ROBIE             , J.



            BUTZ              , J.




                                              49